Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered February 24, 2011 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, terminated respondent’s parental rights with respect to her daughter.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order terminating her parental rights with respect to her daughter. Contrary to the mother’s contention, Family Court did not err in basing its determination in part upon a psychological report prepared in 2007 in connection with a parental evaluation of the mother at that time. The report concerned the mental fitness of the mother and was therefore relevant to the court’s determination of the best interests of the child (see generally Matter of Louise D., 227 AD2d 177, 178 [1996]; Matter of Robin QQ., 226 AD2d 805, 806 [1996]). Present — Scudder, P.J., Centra, Peradotto, Carni and Lindley, JJ.